Citation Nr: 1314176	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  08-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from May 1969 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) decisions of April 2007 and June 2009.  In September 2012, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).

The Veteran's appeal has been revised to include any acquired psychiatric disability, inasmuch as the file also includes a diagnosis of depression, and the Veteran is not competent to diagnose his condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where a veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service medical records are unavailable.  In such circumstances, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Further development is required in this case prior to an appellate decision, particularly in light of the heightened duty to assist.  

First, with respect to both issues, the evidence indicates that the Veteran was awarded disability benefits by the Social Security Administration (SSA) in May 2005 and that he became disabled in November 2004.  The notice to the Veteran included a list of evidence on which the decision was based.  However, the evidence was identified by date of receipt at SSA, and, thus, it cannot be assumed that VA also has these records.  In this regard, the medical records accompanying a copy of the May 2005 notice letter, received in May 2011, were dated after the SSA decision, and, thus, could not have formed the basis for the grant.  A back problem was noted to be one of the Veteran's disabilities, and these records would be relevant to the current claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

In addition, there is an indication in the record of the existence of relevant VA treatment records which have not been obtained.  In this regard, records pertaining to an August 1992 involuntary hospitalization in a state psychiatric hospital indicate that the Veteran had been supposed to go to VA; had wished to go to VA; and was going to be transferred to VA care at discharge.  Concerning the low back claim, private medical records dated in July 1996 show that the Veteran complained of a 2-day history of back pain and that he had mild lumbar spasm on examination.  However, in July 1998, the Veteran said that he had had back pain off and on for several years, and also that he had been run over by a truck in Vietnam in 1970.  He also said that he was currently treated at a VA facility for this condition.  VA records include an April 1997 follow-up note for back pain complaints, but there are no earlier records on file.  In addition, X-rays were to be obtained at that time, but those are also missing from the evidentiary record.  These relevant VA records must be obtained.  

Finally, for the reasons discussed below, when considered with the already low threshold for triggering an examination, i.e., that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, adequate examinations are warranted in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the claim for service connection for PTSD, although the Veteran has stated that he was in combat, this is not shown by the available service records, or by his occupational specialties during service.  His assignments in Vietnam were first as a Repair Parts Specialist, and then as a Stock Control Specialist.  He received no awards indicating combat participation.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), under the criteria of DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).

The specific stressors claimed by the Veteran are the death of his best friend, with whom he states he enlisted under the buddy program, and that he was run over by a truck.  It has been verified that the individual claimed by the Veteran as his best friend was killed in Vietnam in September 1970; his cause of death is listed as homicide.  The Veteran was not present at the time of the incident resulting in his friend's death, and the other claimed stressor has not been verified or corroborated.  

The Veteran was previously provided an examination in connection with his PTSD claim in March 2007; the examiner at that time concluded that the Veteran had PTSD due to the in-service stressors.  However, the rationale was that the Veteran had "good service" until his friend was killed, with his first Article 15 about a month after that, whereas the service records show that the Veteran had been a disciplinary problem since as early as March 1970, several months prior to his friend's death.  The Board is not obliged to accept a medical opinion based on an inaccurate history.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In addition, at the recent hearing before the undersigned VLJ, the Veteran testified that, while in Vietnam, he was constantly in fear for his life.  VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843  (July 13, 2010).  The amendments, which took effect July 13, 2010, provide that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2012).  

Further, the evidence indicates that the Veteran has been diagnosed as having depression, and he has indicated that he feels it is related to his service-connected prostate cancer residuals and/or service-connected coronary artery disease.  This raises the matter of secondary service connection, including by aggravation, which must be addressed as well.  

As to the back disability, at the Veteran's hearing before the undersigned VLJ, his representative indicated that the file referred to a line of duty investigation concerning the claimed low back injury in service, and that this was unfavorable.  As described by the Veteran, this injury could very well have resulted in a line of duty investigation.  In this regard, according to his testimony, he attempted to catch a ride by jumping onto a moving truck, lost his hold, and fell off.  However, there is no line of duty investigation on file, and the Veteran did not specifically recollect such an investigation.  It could be that the reference was to the character of the Veteran's discharge from service, which, in January 1971, was Under Conditions Other Than Honorable.  The RO determined, in an Administrative Decision dated in April 1971, that the discharge was under dishonorable conditions.  Subsequently, however, his claim was reviewed under the Department of Defense's special discharge review program, and his discharge was upgraded to honorable, pursuant to Pub. L. No. 95-126, 91 Stat. 1106 (1977).  Discharges under that program must still be reviewed by VA, for entitlement to VA benefits, and, in an Administrative Decision dated in December 1979, the VA determined that the discharge was not dishonorable, for VA purposes.  Therefore, there is no barrier to the Veteran's claim on the basis of his character of discharge or a line of duty investigation, and an examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice concerning the issue of entitlement to service connection for an acquired psychiatric disorder, as secondary to a service-connected disability.  

2.  Obtain all VA treatment records showing treatment for low back (lumbar spine) or psychiatric complaints from the Dublin VAMC and the Macon CBOC, dated from 1992 to the present, and earlier if the evidence obtained suggests the existence of earlier VA treatment.  In particular, the Veteran was apparently referred for VA psychiatric follow-up after a state psychiatric hospitalization which ended in September 1992.  In addition, an April 10, 1997, note at Dublin VAMC stated that he was being seen for "follow-up" of back pain, which indicates at least one prior treatment occasion, and X-rays were to be obtained that day.  All efforts to obtain these records must be documented in the claims file.

3.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all of the associated medical records, in particular, all records obtained in connection with a claim decided in May 2005.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.
4.  Thereafter, schedule the Veteran for a VA psychiatric examination and opinion to determine whether an acquired psychiatric disability is related to service, or to service-connected disability.  The claims folder must be reviewed in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  A fully supported rationale must be provided for all opinions.  In preparing the requested opinions, all pertinent evidence of record, including (but not limited to) the available service department records; the Veteran's written statements and testimony; written lay statements; medical records pertaining to the August 1992 state psychiatric facility hospitalization; and the private mental health and psychiatric treatment records dated from 2006 to 2012.  

The VA examiner's opinion should specifically address the following:

a) The diagnosis(es) for all current psychiatric disabilities shown, pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV);

b) If PTSD is diagnosed, the opinion should state whether such disability is at least as likely as not (50 percent or greater probability) related to any in-service stressor(s); if so, the examiner must identify the specific stressor or stressors upon which the diagnosis is based.  Please note (as missed by the prior examiner) that disciplinary problems in service began before the death of the Veteran's friend as well as before his claimed accident.  

c) If the stressor is related to the Veteran's fear of hostile military or terrorist activity, the opinion must include a detailed explanation of how the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the how the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

d) Discuss whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disorder other than PTSD: 

* Had its onset in service; or 
* Was proximately caused by service-connected prostate cancer residuals, including erectile dysfunction, and/or service-connected coronary artery disease;
* Was proximately worsened beyond its natural progression (aggravated) by service-connected prostate cancer residuals, including erectile dysfunction, and/or service-connected coronary artery disease.  

5.  If PTSD is diagnosed, based on a stressor other than sexual assault, make all necessary attempts to verify any non-corroborated stressors, or to verify whether the Veteran's service was consistent with the places, types, and circumstances of her reported stressor, under 38 C.F.R. § 3.304(f)(3).  

6.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic low back disability (to include degenerative joint disease).  If so, provide the diagnoses and an opinion as to whether it is at least as likely as not (i.e., there a 50 percent or greater probability) that any such disability had its onset in service.  Service treatment records are unavailable, and proper consideration must be given to the Veteran's written statements and testimony, written lay statements, and post-service treatment records.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies, such as X-rays, must be accomplished, and the results reviewed prior to the final examination report.  The rationale for all opinions expressed must be provided.  

7.  After assuring compliance with the above development, and any other notice and development action required by law, the RO should readjudicate the claims on appeal, as are listed on the title page of this Remand.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond, before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


